Affirmed as Modified and Opinion Filed August 21, 2014




                                                                     In The
                                                          Court of Appeals
                                                   Fifth District of Texas at Dallas
                                                               No. 05-13-01163-CR

                                                MORRIS EDWARD SNEED, JR., Appellant

                                                                       V.

                                                          THE STATE OF TEXAS, Appellee

                                           On Appeal from the Criminal District Court No. 7
                                                        Dallas County, Texas
                                                Trial Court Cause No. F12-71684-Y

                                                           MEMORANDUM OPINION
                                               Before Justices Moseley, O’Neill, and FitzGerald
                                                        Opinion by Justice FitzGerald

              Morris Edward Sneed, Jr. waived a jury, pleaded no contest to aggravated assault with a

deadly weapon, and pleaded true to one enhancement paragraph alleging a prior felony

conviction.1 After finding appellant guilty, the trial court assessed punishment at five years’

imprisonment. In two issues, appellant contends the trial court’s judgment should be modified to

accurately reflect his plea to the offense and that there was no plea bargain agreement. We

modify the trial court’s judgment and affirm as modified.


                                                            
1
     See TEX. PENAL CODE ANN. § 22.02(a) (West 2011). 
              The judgment states there were terms of a plea bargain agreement and appellant pleaded

guilty to the offense. Additionally, the judgment indicates no plea or finding on the first

enhancement paragraph. Thus, the judgment is incorrect. We sustain appellant’s issues.

              We modify the judgment to show: (1) the plea to the offense is “no contest;” (2) the terms

of the plea bargain were “open;” (3) the plea to the first enhancement paragraph is true; and (4)

the finding on the first enhancement paragraph is true.2 As modified, we affirm the trial court’s

judgment.




Do Not Publish
TEX. R. APP. P. 47
131163F.U05 
 
                                                                            /Kerry P. FitzGerald/
                                                                            KERRY P. FITZGERALD
 
                                                                            JUSTICE
 




                                                            
2
  See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex.
App.—Dallas 1991, pet. ref’d). 



                                                                     ‐2‐ 
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


MORRIS EDWARD SNEED, JR.,                            Appeal from the Criminal District Court
Appellant                                            No. 7 of Dallas County, Texas (Tr.Ct.No.
                                                     F12-71684-Y).
No. 05-13-01163-CR        V.                         Opinion delivered by Justice FitzGerald,
                                                     Justices Moseley and O’Neill participating.
THE STATE OF TEXAS, Appellee



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Plea to Offense” is modified to show “No Contest.”

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       The section entitled “Plea to 1st Enhancement” is modified to show “True.”

       The section entitled “Findings on 1st Enhancement Paragraph” is modified to show
“True.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered August 21, 2014

 




                                              ‐3‐